Citation Nr: 1829876	
Decision Date: 09/20/18    Archive Date: 09/24/18

DOCKET NO.  15-13 903	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic brain injury with post-concussion headaches.  


REPRESENTATION

Veteran represented by: John P. Dorrity, Agent 	


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In his April 2015 substantive appeal, the Veteran requested the opportunity to testify at a hearing before a member of the Board.  Subsequently, a video conference hearing was scheduled for August 2018.  However, in an August 2018 correspondence, the Veteran's representative notified VA that the Veteran wished to withdraw his hearing request.  See 38 C.F.R. § 20.704(e).  


FINDING OF FACT

On August 28, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through his authorized representative, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made, in writing, by the Veteran or his authorized representative.  38 C.F.R. § 20.204(a), (b). 

In written correspondence received August 28, 2018, prior to the promulgation of a decision in the appeal, the Veteran's representative notified VA that the Veteran wished to withdraw this appeal.  Therefore, as the appeal has been withdrawn, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.   


ORDER

The appeal is dismissed.




		
LESLEY A. REIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs